
	
		I
		111th CONGRESS
		1st Session
		H. R. 871
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Conaway (for
			 himself, Mr. Boren,
			 Mr. Olson,
			 Mr. Brady of Texas,
			 Mr. Carter,
			 Mr. Burgess,
			 Mr. Barton of Texas,
			 Mr. Culberson,
			 Mr. Thornberry,
			 Mr. Boustany,
			 Mr. Scalise,
			 Mr. Neugebauer,
			 Mr. Gene Green of Texas,
			 Mr. Rodriguez,
			 Mr. Ortiz,
			 Mr. Reyes, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the taxable income limit on the allowance for depletion shall not apply in
		  2008 to domestic marginal oil or gas wells.
	
	
		1.Taxable income limit on
			 allowance for depletion not to apply in 2008 to domestic marginal oil or gas
			 wells
			(a)In
			 generalSubparagraph (H) of
			 section 613A(c)(6) of the Internal Revenue Code of 1986 is amended by striking
			 taxable year— and all that follows and inserting taxable
			 year beginning after December 31, 1997, and before January 1,
			 2010..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning before, on, or after the date of the enactment of this
			 Act.
			
